         Case 1:17-cv-07374-DAB Document 57 Filed 08/07/19 Page 1 of 2




                                          August 77,, 2019


By E-
   E-Filing
     Filing
Honorable Deborah A. Batts
United States District Court
United States Courthouse
500 Pearl Street, Room 2510
New York, NY 10007

       Re:     L & Leung Leatherware Limited v. Collection XIIX Ltd. and Lisa Nunziata
               17 Civ. 7374 (DAB)(GWG)

Dear Judge Batts
           Batts:

        We represent plaintiff L & Leung Leatherware Limited (“Plaintiff” or “Leung
Leatherware”) in the above
                       above-referenced
                              referenced matter. We write on behalf of all counsel to request an
extension of the time for the parties to submit Proposed Requests to Charge and Proposed Voir
Dire, the Joint Pretrial Statement (“JPTS”), and the Memorandum of Law Addressing Issues in
JPTS (collectively, the “JPTS Materials”)
                                 Materials”),, curre
                                               currently
                                                     ntly due on August 23, 2019, to a reasonable
time after a pre
             pre--motion
                  motion conferen
                         conferencece is held, or a motion schedule set, on each parties’ respective
proposed motions for summary judgment
                                 judgment..

         By way of background, discovery is complete in this matter. Pursuant to Your Honor’s
Individual Practices at II(B)(2), eeachach party timely informed the Court of their respective
intentions to move for summary judgment on June 28, 2019 (DE 51 and 52), timely submitted
letters stating the proposed bases for summary judgment on July 8, 2019 (DE 53 and 54), and
timely submitted rresponse
                    esponse letters on July 18, 2019 (DE 55 and 56).

       Each party respectfully submits that summary judgment may dispose of, or at least
narrow, a number of the issues that would otherwise need be addressed in the JPTS Materials.
Accordingly, the parties resp
                         respectfully
                              ectfully request, in the interests of judicial economy and the saving
of time and expense for the parties, that the deadline for the JPTS Materials be adjourned until a
reasonable time after the Court has had the opportunity to address the proposed motions for
summary judgment, whether at a prepre--motion
                                       motion conference or by issuing a motion schedule
                                                                                  schedule..

       This Court has previously granted the parties’ joint requests for extension of the
discovery deadlines by orders dated September 4, 2018 (DE 33), November 6, 2018 (D     (DE
                                                                                         E 35)
                                                                                           35),,
January 3, 2019 (DE 37), February 26, 2019 (DE 44) and March 21, 2019 (DE 50). The parties
note that, in the Order dated March 21, 2019, the Court ordered that there would be no further
extensions after May 6, 2019. However, the parties respectfull
                                                    respectfullyy submit, given that the parties
completed discovery by the deadline of May 13, 2019, timely followed the Court’s Individual


                                                                                         {S2447146; 1}
          Case 1:17-cv-07374-DAB Document 57 Filed 08/07/19 Page 2 of 2
Honorable Deborah A. Batts
Page 2
August 7, 2019

Practices for proposing motions for summary judgment, and are awaiting guidance from the
Court thereon, that a reasonable extension of time to file the JPTS Materials until after the letters
proposing summary judgment can be addressed by the Court.

        The parties respectfully request at least a 60 day extension of the time to file the JPTS
Materials, but of course defer to the Court as to the best manner of addressing the scheduling
issues set forth herein.

       We thank the Court for its consideration of this matter.

                                              Respectfully submitted,

                                              /s/ Gerry Silver

                                              Gerry Silver
                                              Direct line: 212-660-3096
                                              gsilver@sullivanlaw.com

cc: Khalilah_Williams@nysd.us.courts.gov (By Email)
    Mathura_Sridharan@nysd.us.courts.gov




                                                                                          {S2447146; 1}
